          Case 4:19-cr-00456-BRW Document 1 Filed 08/07/19 Page 1 of 8



                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS                                           CK,CLERK
                                                                                               Dl:Pc~

                                                                                                   ,   .
UNITED STATES OF AMERICA                         )      No. 4:19CR0J~ ~
                                                 )
vs.                                              )      Title 21, U.S.C. § 846
                                                 )      Title 21, U.S.C. § 841(a)(l)
MANUEL DANIEL VARGAS, and                        )      Title 18, U.S.C. § 1791(a)(l)
ERICA HARRIS, a/k/a Erica Sanderson              )      Title 18, U.S.C. § 1791(a)(2)


                                     INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                       COUNT 1

       From on or about January 1, 2019, until on or about January 20, 2019, in the Eastern

District of Arkansas and elsewhere, the defendants,

                          MANUEL DANIEL VARGAS, and
                        ERICA HARRIS, a/k/a Erica Sanderson,

voluntarily and intentionally conspired with each other to knowingly and intentionally

distribute and possess with intent to distribute 5 grams or more but less than 50 grams of

methamphetamine (actual), a Schedule II controlled substance, in violation of Title 21,

United States Code, Sections 841(a)(l) and 841(b)(l)(B).

      All in violation of Title 21, United States Code, Section 846.

      Before the defendant, MANUEL DANIEL VARGAS, committed the offense

charged in this count, the defendant, MANUEL DANIEL VARGAS, had two or more final

convictions for a serious drug felony for which he served more than 12 months of

imprisonment and for which he was released from serving any term of imprisonment

                                            1
          Case 4:19-cr-00456-BRW Document 1 Filed 08/07/19 Page 2 of 8



related to that offense within 15 years of the commencement of the instant offense, namely:

              1.     Delivery of a Controlled Substance (Cocaine), Delivery of a

       Controlled Substance (Methamphetamine)(2 Counts), Possession of a Controlled

       Substance with Intent to Deliver (Methamphetamine ), Possession of a Controlled

       Substance with Intent to Deliver (Marijuana), Maintaining a Drug Premises in Case

       Number CR2001-002734, in the Circuit Court of Pulaski County, Arkansas, on or

       about January 4, 2002;

              2.     Possession of a Controlled Substance with Intent to Deliver

       (Marijuana), in Case Number CR2010-2479, in the Circuit Court of Pulaski County,

       Arkansas, on or about June 27, 2011;

              3.     Possession of Marijuana with Intent to Distribute, in violation of Title

       21, United States Code, Section 841(a)(l), in Case Number 4:14CR00143-01 JLH,

       in the Eastern District of Arkansas, on or about May 8, 201 7.



                                        COUNT2

       From on or about January 1, 2019, until on or about January 20, 2019, in the Eastern

District of Arkansas and elsewhere, the defendants,

                          MANUEL DANIEL VARGAS, and
                         ERICA HARRIS, a/k/a Erica Sanderson,

voluntarily and intentionally conspired with each other to knowingly and intentionally

distribute and possess with intent to distribute marihuana, a Schedule I controlled




                                              2
          Case 4:19-cr-00456-BRW Document 1 Filed 08/07/19 Page 3 of 8



substance, in violation of Title 21, United States Code, Sections 841(a)(l) and

841(b)(l)(D).

       All in violation of Title 21, United States Code, Section 846.

       Before the defendant, MANUEL DANIEL VARGAS, committed the offense

charged in this count, the defendant, MANUEL DANIEL VARGAS, had two or more final

convictions for a serious drug felony for which he served more than 12 months of

imprisonment and for which he was released from serving any term of imprisonment

related to that offense within 15 years of the commencement of the instant offense, namely:

                1.   Delivery of a Controlled Substance (Cocaine), Delivery of a

       Controlled Substance (Methamphetamine)(2 Counts), Possession of a Controlled

       Substance with Intent to Deliver (Methamphetamine ), Possession of a Controlled

       Substance with Intent to Deliver (Marijuana), Maintaining a Drug Premises in Case

      Number CR2001-002734, in the Circuit Court of Pulaski County, Arkansas, on or

       about January 4, 2002;

                2.   Possession of a Controlled Substance with Intent to Deliver

       (Marijuana), in Case Number CR2010-2479, in the Circuit Court of Pulaski County,

      Arkansas, on or about June 27, 2011;

                3.   Possession of Marijuana with Intent to Distribute, in violation of

      Title 21, United States Code, Section 84l(a)(l), in Case Number 4:14CR00143-01

      JLH, in the Eastern District of Arkansas, on or about May 8, 201 7.




                                             3
          Case 4:19-cr-00456-BRW Document 1 Filed 08/07/19 Page 4 of 8



                                        COUNT3

       On or about January 20, 2019, in the Eastern District of Arkansas, the defendant,

                             MANUEL DANIEL VARGAS,

knowingly and intentionally possessed with intent to distribute 5 grams or more but less

than 50 grams of methamphetamine (actual), a Schedule II controlled substance, m

violation of Title 21, United States Code, Sections 84l(a)(l) and 841(b)(l)(B).

       Before the defendant, MANUEL DANIEL VARGAS, committed the offense

charged in this count, the defendant, MANUEL DANIEL VARGAS, had two or more final

convictions for a serious drug felony for which he served more than 12 months of

imprisonment and for which he was released from serving any term of imprisonment

related to that offense within 15 years of the commencement of the instant offense, namely:

              1.    Delivery of a Controlled Substance (Cocaine), Delivery of a

       Controlled Substance (Methamphetamine)(2 Counts), Possession of a Controlled

       Substance with Intent to Deliver (Methamphetamine ), Possession of a Controlled

       Substance with Intent to Deliver (Marijuana), Maintaining a Drug Premises in Case

      Number CR2001-002734, in the Circuit Court of Pulaski County, Arkansas, on or

       about January 4, 2002;

             2.     Possession of a Controlled Substance with Intent to Deliver

       (Marijuana), in Case Number CR2010-2479, in the Circuit Court of Pulaski County,

      Arkansas, on or about June 27, 2011;

              3.    Possession of Marijuana with Intent to Distribute, in violation of Title

       21, United States Code, Section 841(a)(l), in Case Number 4:14CR00143-01 JLH,
                                             4
          Case 4:19-cr-00456-BRW Document 1 Filed 08/07/19 Page 5 of 8



       in the Eastern District of Arkansas, on or about May 8, 2017.



                                        COUNT4

       On or about January 20, 2019, in the Eastern District of Arkansas, the defendant,

                             MANUEL DANIEL VARGAS,

knowingly and intentionally possessed with intent to distribute marihuana, a Schedule I

controlled substance, in violation of Title 21, United States Code, Sections 84l(a)(l) and

841(b )(l)(D).

       Before the defendant, MANUEL DANIEL VARGAS, committed the offense

charged in this count, the defendant, MANUEL DANIEL VARGAS, had two or more final

convictions for a serious drug felony for which he served more than 12 months of

imprisonment and for which he was released from serving any term of imprisonment

related to that offense within 15 years of the commencement of the instant offense, namely:

                 1.   Delivery of a Controlled Substance (Cocaine), Delivery of a

       Controlled Substance (Methamphetamine )(2 Counts), Possession of a Controlled

       Substance with Intent to Deliver (Methamphetamine ), Possession of a Controlled

       Substance with Intent to Deliver (Marijuana), Maintaining a Drug Premises in Case

      Number CR2001-002734, in the Circuit Court of Pulaski County, Arkansas, on or

       about January 4, 2002;

                 2.   Possession of a Controlled Substance with Intent to Deliver

       (Marijuana), in Case Number CR2010-2479, in the Circuit Court of Pulaski County,

      Arkansas, on or about June 27, 2011;
                                             5
           Case 4:19-cr-00456-BRW Document 1 Filed 08/07/19 Page 6 of 8



                   3.   Possession of Marijuana with Intent to Distribute, in violation of

        Title 21, United States Code, Section 841(a)(l), in Case Number 4:14CR00143-01

        JLH, in the Eastern District of Arkansas, on or about May 8, 201 7.



                                           COUNT 5

        On or about January 20, 2019, in the Eastern District of Arkansas, the defendant,

                           ERICA HARRIS, a/k/a Erica Sanderson,

knowingly and intentionally distributed more than 5 grams or more but less than 50 grams

of methamphetamine (actual), a Schedule II controlled substance, in violation of Title 21,

United States Code, Sections 841(a)(l) and 84l(b)(l)(B).



                                           COUNT6

        On or about January 20, 2019, in the Eastern District of Arkansas, the defendant,

                           ERICA HARRIS, a/k/a Erica Sanderson,

knowingly and intentionally distributed less than 50 kilograms of marihuana, a Schedule I

controlled substance, in violation of Title 21, United States Code, Sections 84l(a)(l) and

841 (b )(1 )(D).



                                          COUNT7

        On or January 20, 2019, in the Eastern District of Arkansas, the defendant,

                                MANUEL DANIEL VARGAS,

being an inmate of a prison, namely, the Federal Correctional Complex in Forrest City,
                                               6
          Case 4:19-cr-00456-BRW Document 1 Filed 08/07/19 Page 7 of 8



Arkansas, knowingly possessed a prohibited object, that is: methamphetamine, in violation

of Title 18, United States Code, Sections 1791(a)(2) and 179l(b)(l).



                                        COUNTS

       On or January 20, 2019, in the Eastern District of Arkansas, the defendant,

                             MANUEL DANIEL VARGAS,

being an inmate of a prison, namely, the Federal Correctional Complex in Forrest City,

Arkansas, knowingly possessed a prohibited object, that is: marijuana, in violation of Title

18, United States Code, Sections 179l(a)(2) and l 79l(b)(3).



                                        COUNT9

       On or January 20, 2019, in the Eastern District of Arkansas, the defendant,

                         ERICA HARRIS, a/k/a Erica Sanderson,

in violation of a statute and a rule and order issued under a statute, knowingly provided a

prohibited object, that is: methamphetamine, to MANUEL DANIEL VARGAS, an inmate

of a prison, in violation of Title 18, United States Code, Sections 1791 (a)(1) and

179l(b)(1 ).



                                       COUNTl0

       On or January 20, 2019, in the Eastern District of Arkansas, the defendant,

                        ERICA HARRIS, a/k/a Erica Sanderson,

in violation of a statute and a rule and order issued under a statute, knowingly provided a
                                             7
          Case 4:19-cr-00456-BRW Document 1 Filed 08/07/19 Page 8 of 8



prohibited object, that is: marijuana, to MANUEL DANIEL VARGAS, an inmate of a

prison, in violation of Title 18, United States Code, Sections 1791(a)(l) and 1791(b)(l).



                                       COUNT 11

       On or January 20, 2019, in the Eastern District of Arkansas, the defendant,

                             MANUEL DANIEL VARGAS,

being an inmate of a prison, namely, the Federal Correctional Complex in Forrest City,

Arkansas, knowingly possessed a prohibited object, to wit: a phone or other device used

by a user of a commercial mobile service, as defined by Title 4 7, United States Code,

Section 332(d), in connection with such service, in violation of Title 18, United States

Code, Section 17?1(a)(2).




                            [End of Text. Signature page attached.]




                                             8
